Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 9 and 17 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claims 1, 9 and 17, the applicant argues that the combination of references used in the rejection is not proper because the tool is in a hostile wellbore environment for transferring of data and power even though communications occur at a surface [see applicant’s arguments pg. 11 L. 5-11].
The examiner respectfully disagrees with the applicant. The communication in the applicant’s invention, occurs outside the wellbore environment as recited in paragraph 0010 lines 3-5. Therefore, when communications occurs, the tool is not exposed to the hostile wellbore environment, and one of ordinary skill in the art, before the effective filing date of the claimed invention, would have looked at any known communication technology that occurs outside the wellbore environment to perform the communication between the tool and the read-out unit such as the communication technology taught by the combination of references used in the rejection. For the reasons presented above, the applicant’s arguments are not persuasive.   


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a split-core transformer having a pot core within a magnetic-non-conductive material as claimed in claims 1, 9 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US-2017/0089194) in view of McBride et al. (US-2021/0158121), Shylendra et al (US-9,490,875), Barink et al. (US-7,366,465), Ozaki et al. (US-8,682,261) and Neer (US-2011/0172525).

In regards to claim 1, Donderici teaches a system comprising a downhole tool for a wellbore operation and including a first wireless coupler and a downhole tool transceiver [fig. 2 elements 102 (downhole tool for a wellbore operation) and 114 (transceiver), par. 0009 L. 1-3 (downhole tool), par. 0015 L. 1-3 and L. 6-10 (first wireless coupler)]. Furthermore, Donderici teaches that the system comprises a surface read-out unit to wirelessly transmit surface unit data signals and to wirelessly receive tool data signals from the downhole tool [fig. 1 element 116 (surface read-out unit), par. 0013 L. 12-15 and L. 25-30 (transmit/receive data signals), par. 0016 L. 1-4 (surface read-out unit)]. Also, Donderici teaches that the surface read-out unit includes a second wireless coupler for routing the surface unit data signals to the first wireless coupler of the downhole tool and unit transceiver [par. 0016 L. 1-4]. 
Donderici teaches that tool’s first wireless coupler and its electronic components are powered by a power source [par. 0013 L. 11-12]. However, Donderici does not teach that the power is received wirelessly. Donderici also does not teach that the tool comprises a first directional coupler, a splitter and power conversion circuitry and that the read-out unit comprises a second directional coupler, a combiner filter and a power supply.  
On the other hand, McBride teaches that a device, in communication with a read-out unit, can comprise a power conversion circuitry for using power signals, received from the read-out unit, to provide power to the device [par. 0031 L. 5-9]. Also, McBride teaches that the read-out unit in wireless communication with the device can wirelessly transmit the power signals and unit data signals to the device in order to provide power and data to the device [par. 0030 L. 1-4 and L. 7-10, par. 0031 L. 1-5, par. 0035 L. 1-5]. McBride teaches that the second wireless coupler routes the power signals and the unit data signals to a wireless coupler of the device [fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7]. McBride further teaches that the read-out unit comprises a combiner filter for combing the power signals and the unit data signals [fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7]. Since the read-out unit provides power wirelessly to the device, it is inherent that the read-out unit comprises a power supply for providing the power signals to the power conversion circuitry.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McBride’s teachings of transferring power from the read-out unit in addition to data in the system taught by Donderici because it will permit the downhole tool to transmit the data even when no power source is available at the tool.
The combination of Donderici and McBride teaches that the tool can receive power wirelessly from the read-out unit [see McBride par. 0031 L. 5-11]. However, the combination does not teach that the tool has a splitter filter in order to receive the power signals using the first wireless coupler.
On the other hand, Shylendra teaches that Shylendra teaches that a device receiving power signals and data signals can comprise a splitter filter for separating power signals from unit data signals received from a read-out unit in order to use the first wireless coupler for receiving power and data signals [fig. 6 element 603, fig. 7A elements 720, 730 and 750, col. 9 L. 38-44]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using a single coupler to transceive data signals and receive the power signals in the system taught by the combination because it will permit to reduce the cost of the system as a result of using a single coupler to perform a plurality of functions [see Shylendra col. 1 L. 30-34].
The combination of Donderici, McBride and Shylendra teaches that the tool has the first transceiver and the surface read-out unit has the unit transceiver [see Donderici fig. 2 elements 114 and 118, par. 0015 L. 5-9, par. 0016 L. 1-4]. However, the combination does not teach that the tool comprises first directional coupler and the surface read-out unit comprises a second directional coupler.
On the other hand, Barink teaches that a transceiver can be coupled to a directional coupler in order to transmit/receive data signals using a single antenna and to route received data signals to the receiver part of the transceiver and to route data signals to be transmitted from the transmitter part of the transceiver to a wireless coupler [fig. 1 element 18, col. 2 L. 4-12 and L. 21-31].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Barink’s teachings of coupling a directional coupler to the transceiver in the transceiver of the tool and the transceiver of the read-out unit taught by the combination because it will permit the tool and the read-out unit to transmit/receive data signals using a single antenna.
The combination of Donderici, McBride, Shylendra and Barink teaches that the tool has the first transceiver and the surface read-out unit has the unit transceiver [see Donderici fig. 2 elements 114 and 118, par. 0015 L. 5-9, par. 0016 L. 1-4]. The combination also teaches that a directional coupler can be coupled to the transceivers to route data signals from to and from the transceivers. This teaching means that the downhole tool comprises a first directional coupler to route data signals to and from the downhole tool transceiver and the surface read-out unit comprises a second directional coupler for routing data signals to and from the unit transceiver in order the tool and the read-out unit can transmit/received data signals using a single antenna. This teaching also means that the downhole tool transceiver provides tool data signals to the first directional coupler and the unit transceiver transmits the surface unit data signals to the second directional coupler. 
The combination of Donderici, McBride, Shylendra and Barink teaches that the read-out unit comprises a combiner filter for combing the power signals and the unit data signals [see McBride fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7] and a second directional coupler [see Baring fig. 1]. However, the combination does not teach how the combiner filter is implemented when a directional coupler is present.
On the other hand, Ozaki teaches when a directional coupler and a filter are present in a device, the directional coupler is connected between the transceiver and the filter and the filter is connected to the wireless coupler [fig. 9 elements 432 (filter), 436 (coupler) and 460 (transceiver)]. This teaching means that when Ozaki’s teachings are applied in the read-out unit taught by the combination comprising a unit transceiver, a second directional coupler and a combiner filter, the combiner filter will combine power signals and the surface unit data signals from the second directional coupler.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ozaki’s teachings of placing the directional coupler between the transceiver and the filter in the surface read-out unit taught by the combination because it will permit the read-out unit transmit unit data signals and power signals using a single antenna.
The combination of Donderici, McBride, Shylendra, Barink and Ozaki teaches that the first wireless coupler and the second wireless coupler can be radio frequency antenna coils [see McBride fig. 5 (second wireless coupler), see Donderici par. 0015 L. 1-3 and L. 6-10  and Shylendra fig. 6 element 620 (first wireless coupler)]. However, the combination does not teach that the RF antenna coils are made of a split transformer having a pot core within a magnetic-non-conductive material.
On the other hand, Neer teaches that antenna coils used for the transmission of power and data can each be made of a split-core transformer having a magnetic pot core within the coil [fig. 4 elements 128 and 130, par. 0008 L. 10-15, par. 0063 L. 1-7, par. 0064]. The magnetic port core is equivalent to the claimed pot core within a magnetic-non-conductive material because it permits magnetic coupling between the first and second wireless coupler to transfer power and data wirelessly (through air/non-conductive material).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Neer’s teachings of using a slit-core transformer having a magnetic pot core as the wireless couplers in the system taught by the combination because it will increase the efficiency of the transfer of power and data between the wireless couplers [see Neer par. 0061 L. 6-8].

In regards to claim 2, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as applied in claim 1 above, further teaches that the tool comprises a splitter filter, a first directional coupler and a first wireless coupler [see Shylendra fig. 6 elements 620 and 603, fig. 7A elements 720, 730 and 750, see Barink fig. 1] and that the read-out unit comprises a second wireless coupler, a combiner filter and a second directional coupler [see McBride fig. 5, see Barink fig. 1]. Also, the combination teaches when a device comprises a wireless coupler, a splitter/combiner filter and a directional coupler, the filter is connected between the directional coupler and the wireless coupler [see Ozaki fig. 9 elements 304, 432 and 436]. This teaching means that when Ozaki’s teachings are applied in the tool, the splitter filter is positioned between the first directional coupler and the first wireless coupler, and when the teachings are applied in the read-out unit, that the combiner filter is positioned between the second directional coupler and the second wireless coupler.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ozaki’s teachings of placing the directional coupler between the transceiver and the filter in the surface read-out unit and the tool taught by the combination because it will permit the read-out unit transmit/receive data signals and transmit power signals using a single antenna, and it will permit the tool to transmit/receive data signals and receive power signals using a single antenna.

In regards to claim 3, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as applied in claim 1 above, further teaches that the directional coupler of device is used to route the signals transmitted/received by the device’s wireless coupler [see Barink fig. 1, col. 2 L. 4-12 and L. 21-31]. This teaching means that tool’s the first wireless coupler is positionable with respect to the tool’s first directional coupler to wirelessly receive signals transmitted by the surface read-out unit, and that the read-out unit’s second wireless coupler is positionable with respect to the read-pout unit’s second directional coupler to wirelessly transmit the unit data signals and the power signals from the surface read-out unit to the downhole tool.

In regards to claim 4, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as applied in claim 1 above, further teaches when the read-out unit uses a single wireless coupler to transmit data and power signals, the read-out unit comprises a combiner filter positioned between (i) the second wireless coupler and (ii) the power supply and the unit transceiver, to combine the power signals and the surface unit data signals for wireless transmission to the downhole tool [see McBride fig. 5, par. 0054 L. 2-10]. The combination teaches further teaches when the first wireless coupler is used to receive power and surface unit data signals, the splitter filter is positioned between (i) the first wireless coupler and (ii) the power conversion circuitry and the tool transceiver, to split the power signals from the surface unit data signals wirelessly received from the surface read-out unit [see Shylendra fig. 6, fig. 7A]. 

In regards to claim 5, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as applied in claim 1 above, further teaches that the directional coupler of a device route the signals transmitted/received by the device’s wireless coupler [see Barink fig. 1, col. 2 L. 4-12 and L. 21-31]. This teaching means that the tool’s first wireless coupler is positionable with respect to the first directional coupler to wirelessly transmit the tool data signals with the downhole tool, and that the second wireless coupler is positionable with respect to the second directional coupler to wirelessly transmit the power signals from the surface read-out unit to the downhole tool. The combination also teaches that the directional coupler of a device is positioned between the device’s wireless coupler and the device’s transceiver [see Barink fig. 1]. This teaching means that the first directional coupler is positioned between the first wireless coupler and the downhole tool transceiver of the downhole tool, and the second directional coupler is positioned between the-second wireless coupler and the unit transceiver of the surface read-out unit.

In regards to claim 7, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as applied in claim 1 above, further teaches that the surface read-out unit and the downhole tool are positioned with respect to each other to provide bi-directional wireless data communication between the surface read-out unit and the downhole tool and to wirelessly transmit the power signals to provide power to the downhole tool from the surface read-out unit [see Donderici fig. 2, par. 0013 L. 12-15 and L. 25-30, par. 0015 L. 5-9,see McBride fig. 2]. This teaching means that all the electronic components of the surface read-out unit and the downhole tool including the first directional coupler, the second directional coupler, the first wireless coupler, and the second wireless coupler are positionable with respect to each other to provide bi-directional wireless data communication between the surface read-out unit and the downhole tool and to wirelessly transmit the power signals to provide power to the downhole tool from the surface read-out unit.  

In regards to claim 8, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as applied in claim 1 above, further teaches that the downhole tool and surface read-out unit each comprises a transceiver to transmit their data signals [see Donderici par. 0013 L. 1-2, par. 0016 L. 1]. Furthermore, the combination teaches that Wi-Fi (wireless Ethernet) can be used to transmit/receive data signals [see Shylendra fig. 5 element 510]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using Wi-Fi to transmit/receive the data signals in the system taught by the combination because Wi-Fi provides reliable means of communication.
The combination of Donderici, McBride, Shylendra, Barink and Ozaki teaches that the tool and the read-out unit each comprise a transceiver and that data can be transmitted/received using Wi-Fi [see Donderici par. 0013 L. 1-2, par. 0016 L. 1, see Shylendra fig. 5 element 510]. These teachings mean when Wi-Fi is used to transmit/receive the data signals, the tool’s transceiver will be an Ethernet transceiver, the surface read-out unit’s transceiver will be an Ethernet transceiver, and the surface unit data signals will be Ethernet data signals.  

In regards to claim 9, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejections of claims 1, 4 and 7 above, teaches the system comprising a downhole tool performing the claimed functions and having the claimed electronic components. Therefore, the combination teaches the claimed downhole tool. Also, the combination teaches that the tool data signals include measured data of a downhole environment [see Donderici par. 0012 L. 10-14, par. 0013 L. 12-15].

In regards to claim 11, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejections of claims 1, 3 and 4 above, teaches the claimed limitations.

In regards to claim 12, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 15, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 16, Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 17, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejection of claims 1, 7 and 9 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 19, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 20, the combination of Donderici, McBride, Shylendra, Barink, Ozaki and Neer, as shown in the rejection of claim 8 above, teaches the claimed limitations.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685